Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Myers on 6/8/2021.

The application has been amended as follows: 
Claim 1 line 4, after “ longitudinal rims, “, insert ---- and
a second sealing profile which is disposed along a second one of the longitudinal rims,  ----
	line 5, replace [  profile comprising ] with ---- profile comprises ----
	last line after “smaller than the second thickness”, insert  ----, and
wherein the second sealing profile comprises:
a third profile portion, which is connected to the central web and disposed along the second one of the longitudinal rims and which extends in the perpendicular direction 
a fourth profile portion, which is adjoining the third profile portion and which corresponds to an end of the sealing profile and extends in the perpendicular direction under the bottom surface of the central web, wherein the fourth profile portion has a fifth thickness, equal to or different than the second thickness, and smaller than the fourth thickness, and an outer surface of the third profile portion extends farther away from the central web than an outer surface of the fourth profile portion to create a space for accommodating a building structure in an installed state, the space offset from overlapping the central web and the third profile portion overlapping a first side of the building structure and the fourth profile portion adjacent to and compressed by a second side of the building structure when the building structure is in the space in the installed state, wherein compression of the fourth profile portion by the second outer side causes the fourth profile to change from the fifth thickness to a sixth thickness smaller than the fifth thickness, and 
wherein the central web, the first sealing profile, and the second sealing profile are joined to form a U-shaped cross section, and wherein legs of the U merge into the central web and are formed by the first and second sealing profiles  ------

Cancel claim 7.

Claim 10 line 1, replace [ claim 7 ] with ----- claim 1 ----
 Claim 19 line 1, replace [ claim 7 ] with ----- claim 1 ----

Allowable Subject Matter
Claims 1-5, 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a sealing strip for sealing of connecting joints in drywall comprising a central web with rims, a first sealing profile, a second sealing profile, the first profile comprises a first portion which is connected to the central web and disposed along the first rim and which extends in a perpendicular direction before a bottom surface of the central web and has a first thickness, the second profile which is adjoining the first profile portion and which corresponds to an end of the sealing profile and extends in the perpendicular direction under a bottom surface of the central web, wherein the second profile portion has a second thickness smaller than the first thickness and an outer surface of the first profile portions extends farther away from the central web than an outer surface of the second profile portion to create a space for accommodating a building structure in an installed state, the space offset from overlapping the central web and the first profile portion overlapping a first side of the building structure and the second profile portion adjacent to and compressed by a second side of the structure when the structure in in the space, wherein compression of the second profile portion by the second outer side causes the second profile to change from the second thickness to a third thickness smaller than the second thickness, the second sealing profile having a third profile portion, which is connected to the central web and disposed along the second one of the rims and which extends in a perpendicular direction before a bottom surface of the central web and has a fourth thickness equal to or different than the first thickness, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

6/21/2021